Citation Nr: 0601225	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the total award of improved death pension benefits 
for 2002 in the calculated amount of $27.00 was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  He died in November 1997.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant submitted a notice of 
disagreement with the RO's February 2002 determination as to 
the amount of her improved death pension.  However, she did 
not submit a substantive appeal after the RO issued a 
statement of the case in October 2002.  Therefore, the appeal 
was not perfected and the issue is not currently before the 
Board.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2005).     


FINDINGS OF FACT

1.  The maximum annual pension rate for 2002 for a surviving 
spouse with no dependents is $6,407.00.  

2.  For the 2002 reporting period, the appellant's total 
income was $8,772.00 and medical expenses were $2,712.00; her 
countable income was $6,380.00.


CONCLUSION OF LAW

The total award of improved death pension benefits for 2002 
was properly calculated in the amount of $27.00.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.271, 
3.272, 3.273 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2005).  
Basic entitlement exists if the veteran had qualifying 
wartime service or the veteran at the time of death was 
receiving or entitled to compensation for a service-connected 
disability based on service during a period of war. Id.  In 
addition, the surviving spouse must meet specified net worth 
requirements and have an annual income that does not exceed 
the applicable maximum annual pension rate. Id.  Payments of 
any kind from any source shall be counted as income during 
the twelve-month annualization period in which received 
unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).

Amounts of unreimbursed medical expenses paid within the 12-
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable maximum annual pension rate 
for the spouse as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(2).  

The pension rate paid is computed by subtracting the 
claimant's countable income from the maximum annual pension 
rate.  38 C.F.R. § 3.273.    

Review of the claims folder reveals that the RO awarded the 
appellant improved death pension benefits effective February 
1998 in a January 1998 award letter.  The award was based on 
the appellant's receipt of no income.  A January 2001 report 
of contact indicated that the appellant would start receiving 
Social Security benefits in the amount of $712.00 per month 
effective May 2001.  

In December 2001, the appellant submitted an Improved Pension 
Eligibility Verification Report (EVR) and a Medical Expense 
report that provided income and medical expense information, 
respectively, for the 2001 reporting period.  The February 
2002 award letter established an improved death pension award 
of $101.00 per month based on the appellant's countable 
income, i.e., total income less medical expenses, from June 
2001 through December 2001.  

The appellant provided another Medical Expense Report in 
January 2003 for the 2002 reporting period.  The February 
2003 award letter established an improved death pension award 
based on the appellant's countable income, i.e., total income 
less medical expenses, from January 2002 through December 
2002.  The pension award was $2.25 per month or a total of 
$27.00 for 2002.  

The appellant's March 2003 notice of disagreement, as well as 
her testimony from the January 2004 personal hearing, 
indicated that she disagreed with the pension amount, 
asserting that her medical expenses had not significantly 
changed from 2001.  
 
According to the record, the appellant's income for 2002 was 
$8,772.00.  She reported medical expenses in the amount of 
$2,712.00.  The Board emphasizes that the appellant does not 
dispute the amount of her income or medical expenses for the 
2002 reporting period.  

The maximum annual pension rate for 2002 for a surviving 
spouse with no dependents is $6,407.00.  See 38 U.S.C.A. § 
1541, note 1.  

Pursuant to VA regulation, unreimbursed medical expenses that 
exceed five percent of the applicable maximum annual pension 
rate are excluded from income.  38 C.F.R. § 3.272(g)(2).  
Five percent of $6,407.00 is $320.00.  

Thus, the total amount of medical expenses excludable from 
income is $2,712.00 less $320.00, or $2,392.00.  Accordingly, 
the appellant's countable income for 2002 is $8,772.00 less 
$2,392.00, or $6,380.00.  

Subtracting this amount from the maximum annual pension rate 
of $6,407.00 yields a total pension rate of $27.00 for 2002.  
38 C.F.R. § 3.273.  Therefore, the Board finds that the 
improved death pension award for 2002 as calculated by the RO 
is correct.  The appeal is denied.     

The Duty to Notify and the Duty to Assist

The Board acknowledges that there is has not been compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq., in this case.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  However, the Board finds 
that the notice and assistance provisions of the VCAA are not 
applicable, as the claim is decided by the application of the 
law and regulation to undisputed facts.  See VAOPGCPREC 5-
2004 (notice and assistance pursuant to the VCAA are nor 
required where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed 
benefit).  See also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Manning v. Principi, 16 Vet. App. 534 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).  The Board also notes 
that neither the appellant nor her representative has made 
any showing or allegation that the VCAA does apply to this 
appeal and that noncompliance has resulted in prejudice to 
the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).


ORDER

As the total award of improved death pension benefits for 
2002 in the calculated amount of $27.00 was correct, the 
appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


